Motion by the *777respondent, Jack Fisher, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bár at a term of the Appellate Division of the Supreme Court in the First Judicial Department on April 4, 1975, under the name Jack Robert Fisher. By decision and order on application of this Court dated May 5, 2006, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised were referred to the Honorable Stanley Harwood, as Special Referee to hear and report. By opinion and order of this Court dated July 31, 2007, the Special Referee’s report, which sustained all six charges of professional misconduct except paragraph 9 of charge three, was confirmed, and the respondent was suspended from the practice of law for a period of one year, effective immediately (see Matter of Fisher, 44 AD3d 127 [2007]). By decision and order on motion of this Court dated December 5, 2008, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Jack Fisher, admitted as Jack Robert Fisher, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Jack Robert Fisher to the roll of attorneys and counselors-at-law. Prudenti, EJ., Rivera, Skelos, Fisher and Miller, JJ., concur.